Citation Nr: 1714975	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-28 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center, St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected improved pension benefits, to include whether the Veteran's income is excessive.

(A separate decision will be issued with respect whether new and material evidence has been received to reopen the claims for service connection for chronic low back strain, claimed as back injury, as well as residuals of right ankle sprain, claimed as leg injury, and, if so, whether service connection is warranted.)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a November 2007 rating decision, the RO, inter alia, denied entitlement to nonservice-connected pension.  

In a deferred rating decision dated in July 2009, the RO administratively awarded improved pension, effective September 1, 2008.

In a February 2010 administrative decision, the RO awarded improved pension benefits, effective September 1, 2008 with a first payment due on October 1, 2008.  At the same time, the RO terminated benefits on November 1, 2008 due to the Veteran's income being over the income limit for VA purposes. 

The Veteran's claim has been transferred to the VARO and Pension Maintenance Center in St. Paul, Minnesota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is unclear, based on the current record, whether the Veteran meets the net worth and income requirements for entitlement to nonservice-connected improved pension.  

On his November 2007 VA Form 21-527, Income-Net Worth and Employment Statement, the Veteran reported that he last worked in 1987 and his total annual earnings had been $750.  He reported that he was not receiving disability benefits from the Social Security Administration (SSA).  He indicated that he received $400 monthly for "poverty level work."  He stated that the little money he made was from artistic work.  He expected no income in the next 12 months from other sources.    

In the February 2010 administrative decision, the RO awarded improved pension benefits, effective September 1, 2008 with first payment due on October 1, 2008.  The RO counted the Veteran's total income from other sources (artist earnings at $400 per month) as $4,800 to initially award his benefit with payment beginning October 1, 2008.  In the same decision, the RO terminated the improved pension benefits on November 1, 2008 due to the Veteran's income exceeding the applicable MAPR.  The RO reported that the Veteran was entitled to Social Security benefits in the amount of $591 per month, effective September 1, 2008 (the month after he reached age 62).  

In the June 2014 statement of the case (SOC), the RO reported that it was continuing to include $4,800 as countable IVAP in addition to the annual Social Security (recurring) benefits from October 1, 2008, December 1, 2008, December 1, 2011, and December 1, 2012.  On the August 2014 Form 9, the Veteran's representative reported that the Veteran had had no income since July 12, 2007.  The representative explained that in 2008, the Veteran received a contractor payment in the amount of $4,800.  He stated that the RO had mistakenly included this $4,800 amount as income during the 2009 year.  Also, he claimed that the Veteran's countable IVAP did not exceed the MAPR limit set by law commencing from January 1, 2009.  

In light of the evidence indicating a change in the Veteran's countable income, and the representative's statements on the Veteran's VA Form 9 indicating that VA had miscalculated the Veteran's income in 2007, 2008, 2009, and beyond, it is necessary for an updated calculation of the Veteran's IVAP.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit updated financial status reports documenting his assets and income (including Social Security and pension benefits); as well as expenses, including unreimbursed medical expenses, from 2007 to the present.

2.  Take all appropriate action to document the amounts of SSA benefits the Veteran has been receiving during the appellate period.

3.  Based upon review of the pertinent evidence of record, prepare an updated calculation of the Appellant's IVAP since 2007.

4.  Clarify whether the Veteran is entitled to non-service-connected disability pension at any time dating back to his claim on June 12, 2007.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

